 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4
                            IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     MICHAEL SHEAFFER, an Individual,                   Case No.: 2:19-cv-00190-
 7
                    Plaintiff,                          STIPULATION AND ORDER FOR
 8          vs.                                         DISMISSAL
 9 SUPERIOR TANK LINES NORTHWEST
   DIVISION, LLC a foreign limited liability
10 company,
                                  Defendant.
11
                                              STIPULATION
12
             IT IS HEREBY STIPULATED AND AGREED by and between plaintiff, MICHAEL
13
    SHEAFFER, and defendant, SUPERIOR TANK LINES NORTHWEST DIVISION, LLC, that
14
    all of claims should be dismissed with                                                         either
15
    party. The parties request that the Court enter the Order below consistent with this stipulation.
16
             Stipulated and agreed to on this 17th day of May 2021.
17

18

19    By: _________________________                     By: s/ Alexandra Shulman
      Aaron V. Rocke, WSBA No. 31525                    Alexandra Shulman, WSBA No. 48888
20    Rocke Law Group, PLLC                             Bradley P. Thoreson, WSBA No. 18190
      Email: aaron@rockelaw.com                         Buchalter PC
21    Attorney for Plaintiff                            Email: bthoreson@buchalter.com
                                                                ashulman@buchalter.com
22                                                      Attorneys for Defendant

23

24

25

26


      STIPULATION AND ORDER FOR                                            ROCKE | LAW Group, PLLC
      DISMISSAL                                                              101 Yesler Way, Suite 603
                                                                                    Seattle, WA 98104
        Page 1                                                                          (206) 652-8670
 1                                                ORDER

 2

 3   parties asserted in this lawsuit should be dismissed.

 4          IT IS SO ORDERED all of claims asserted are hereby dismissed with prejudice and

 5   without assessment by the Court o

 6          Dated this 18th day of May 2021.

 7

 8                                                  THE HONORABLE BARBARA J. ROTHSTEIN
                                                    United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER FOR                                      ROCKE | LAW Group, PLLC
      DISMISSAL                                                        101 Yesler Way, Suite 603
                                                                              Seattle, WA 98104
        Page 2                                                                    (206) 652-8670
